Citation Nr: 0613979	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  03-02 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty November 1965 to November 
1967.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  The appellant in this claim is the widow of 
the veteran.  

In April 2004, the Board remanded this claim to the RO for 
further development.  The case has been returned to the Board 
and is ready for further review.  

The appellant appeared before the undersigned Veterans Law 
Judge and gave testimony in support of this claim in April 
2003.  The tape of that hearing could not be transcribed, and 
the appellant subsequently indicated that she did not wish to 
be rescheduled for another hearing.   


FINDINGS OF FACT


1.  At the time of his death in February 2002, service 
connection was not in effect for any disability. 

2.  The veteran's death certificate lists the cause of death 
as pneumonia due to glioblastoma multiforme.  

3.  Glioblastoma multiforme was not present in service or 
within the initial post-service year, and is not shown to be 
etiologically related to service.


4.  Glioblastoma multiforme is not among the disabilities 
presumed due to exposure to herbicides.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not established.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1113, 1116, 1137, 1310, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303, 3.307, 3.309, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for the cause of the veteran's death

The appellant contends that the veteran's exposure to Agent 
Orange during his service in the Republic of Vietnam caused 
him to develop glioblastoma multiforme, which, in turn, 
caused his death.  Dependency and indemnity compensation 
(DIC) may be awarded to a surviving spouse upon the service-
connected death of the veteran, with service connection 
determined according to the standards applicable to 
disability compensation.  38 U.S.C.A.  § 1310 (West 2002); 38 
C.F.R. § 3.5(a) (2005).  A veteran's death may be service 
connected if the death resulted from a disability incurred or 
aggravated in the line of duty in the active military, naval 
or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2005).  The service-connected disability 
may be either the principal or a contributory cause of death.  
38 C.F.R. § 3.312(a) (2005).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir.  
2000).  Where a veteran has served 90 days or more  during a 
period of war or after December 31, 1946, and  develops 
certain chronic diseases to a degree of disability of 10 
percent or more within one year of separation from  service, 
such diseases shall be presumed to have been  incurred in 
service.  The list of such diseases includes tumors, 
malignant, or of the brain or spinal cord or peripheral 
nerves.  See 38 C.F.R. § 3.309(a) (2005).  

A veteran who served in the Republic of Vietnam during the 
period beginning on January 9, 1962 and ending on May 7, 1975 
is entitled to a presumption of service connection for 
certain enumerated diseases manifested as specified.  See 
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).  A veteran is presumed to have been exposed to Agent 
Orange if he served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.  38 U.S.C. § 1116(f) (West 2002); 38 C.F.R. § 
3.307(a)(6)(iii) (2005).  See also 38 C.F.R. § 3.313 (2005). 

The veteran served in Vietnam within the relevant time 
period.  Service connection on a presumptive basis is not 
warranted, however, because although the veteran is presumed 
to have been exposed to an herbicide, glioblastoma multiforme 
not specified in 38 C.F.R. § 3.309(e) (2005).

Notwithstanding the above, the regulations governing 
presumptive service connection for Agent Orange do not 
preclude the establishment of service connection with proof 
of actual direct causation.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005); Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  

After review of the evidence, the Board finds that service 
connection for the cause of the veteran's death is not 
warranted.  The veteran died in February 2002 at the age of 
56, approximately 35 years after his discharge from active 
duty.  As indicated in the death certificate, the immediate 
cause of death was pneumonia due to glioblastoma multiforme.  

The veteran's service medical records do not show a brain 
tumor was present during his active military service.  
Private records show that his tumor was first diagnosed in 
November 2000 and that he subsequently underwent surgery and 
therapy.  There is no competent evidence showing that a brain 
tumor became manifest to a compensable degree within one year 
following discharge.  While two private physicians offered 
statements, both dated in April 2003, associating the 
veteran's brain tumor to exposure to Agent Orange in service, 
both indicated only that this was "possible".  On the other 
hand, in March 2005, a VA examiner reviewed the veteran's 
claims file and opined that there was no relation between 
glioblastoma multiforme and exposure to Agent Orange.  The 
examiner noted the medical literature upon which this finding 
was based.  The Board accepts this evidence as being most 
probative in contrast to the private examiners' opinions, 
which were speculative, offered without review of the claims 
file, and not supported by a documented basis.  See, Miller 
v. West, 11 Vet. App. 345, 348 (1998); Green v. Derwinski, 1 
Vet. App. 121, 124 (1991); Bloom v. West, 12 Vet. App. 185, 
187 (1999); Black v. Brown, 5 Vet. App. 177, 180 (1995).  
Consequently, as there is no showing of inservice 
manifestations and no nexus between service and the malignant 
tumor, the Board finds that the preponderance of the evidence 
is against the claim for service connection for the cause of 
the veteran's death.  

Duties to Notify and Assist

VA has a duty to notify the appellant and his or her 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits and to 
assist the veteran in the development of his or her claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
and Supp. 2005); 38 C.F.R. §§ 2.102, 3.156(a), 5.159 and 
3.326(a) (2005).  

Notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  This notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Here the appellant was provided proper notice that complied 
with the requirements noted in April 2002 and in April 2004.  
The initial notice was provided prior to the subsequent RO 
determination in June 2002.  That letter did not specifically 
meet the requirements noted.  However the notice provided in 
2004 did.  The deficiency in the timing of the VCAA notice is 
harmless error.  The requisite notifications were ultimately 
provided to the appellant before the final transfer and 
certification of the case to the Board, and she had ample 
time in which to respond to the notice letter.  The Board 
finds that the present adjudication of this issue will not 
result in any prejudice to the appellant.

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.   

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate this claim for service connection, but she was 
not provided with notice of the type of evidence necessary to 
establish an effective date for the disability on appeal.  
The Board finds no prejudice her in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  In that regard, the preponderance 
of the evidence is against the appellant's claim, and any 
questions as to the effective date to be assigned are 
rendered moot.  

VA's duty to assist a claimant in substantiating her claim 
has also been satisfied.  Here, the veteran's private medical 
records and appellant's written statements were associated 
with the claims folder, and a medical opinion was obtained.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


